 DECISIONS OF NATIONAL LABOR RELATIONS BOARDARA Services, Inc. and Local 259, United Auto-mobile Workers, International Union, UnitedAutomobile, Aerospace, and Agricultural Imple-ment Workers of America, AFL-CIO. Case 2-CA-18520August 3, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on January 13, 1982, byLocal 259, United Automobile Workers, Interna-tional Union, United Automobile, Aerospace, andAgricultural Implement Workers of America,AFL-CIO, herein called the Union, and dulyserved on ARA Services, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 2, issued a complaint on February 8,1982, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September16, 1981, following a Board election in Case 2-RC-18943,1 the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropriate;and that, commencing on or about October 15,1981, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On February15, 1982, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On May 4, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 10, 1982,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentL Official notice is taken of the record in the representation proceed-ing, Case 2-RC-18943, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTY Electrosystems. Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Inrertype Co. v. Penello. 269 F.Supp. 573(D.C.Va. 1967); Follettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.263 NLRB No. 26thereafter filed a response to the Notice To ShowCause, and a motion to amend its response and torequest the Board to intervene in the Immigrationand Naturalization Service proceeding. It later filedan addendum to the motion to amend.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, and response tothe Notice To Show Cause, Respondent contendsthat the certification of the Union in the underlyingrepresentation case is invalid on the basis of its ob-jection therein and that due process of law requiresthat a hearing be conducted in this proceeding.Our review of the record herein, including therecord in Case 2-RC-18943, reveals that, pursuantto a Stipulation for Certification Upon ConsentElection, an election was conducted on March 13,1981, and resulted in a vote of I l-to-9 in favor ofthe Union. Respondent filed timely objections tothe conduct affecting the results of the election.The objections allege in substance that during thecritical period the Union threatened certain eligiblevoters with deportation if they did not vote for theUnion. On May 27, 1981, the Acting Regional Di-rector issued his Report on Objections in which hestated that investigation revealed that employeeAntones allegedly told two employees, Mascosoand Campoverde, they had better vote for theUnion, or he would report their possible illegalalien status to the United States Immigration andNaturalization Service. Antones denied makingsuch a statement. The Acting Regional Directoralso reported that no evidence was submitted andnone was adduced to show that Antones was an of-ficial of the Union or that the Union authorizedAntones to act as its agent, that it condoned orratified the alleged statements, or that it was evenaware that the statements were made. Relying onlongstanding Board policy2regarding third-partycampaign statements, the Acting Regional Directorfound that, even if Antones made the statements at-tributed to him, they would not have caused wide-spread fear and confusion, rendering freedom ofchoice impossible. Accordingly, he recommendedthat the objections be overruled and a certificationof representative be issued to the Union.Respondent filed timely exceptions to the ActingRegional Director's Report on Objections reiterat-2 See Price Brothers Company, 211 NLRB 822 (1974).88 ARA SERVICES, INC.ing its objections, arguing that the alleged threatsgained significance because some voters were pos-sibly illegal aliens and because the tally of ballotswas close, and requesting that the election be setaside or an evidentiary hearing be conducted. TheBoard on Septcnmbcr 16, 1981, issued its Decisionand Certification of Representative,3adopting theActing Regional Director's findings and recom-mendations.On February 10, 1982, Respondent filed with theBoard in Case 2-RC-18943 a "Motion to RevokeCertification; to Reopen Record; for Hearing onthe Objections; and a Motion for Reconsiderationby Board en banc," on the grounds that a hearingwould provide a full record regarding Antones'status with the Union. based on newly acquired un-signed statements by Mascoso and Campoverde,the voters allegedly threatened by Antones,4that:Carmindo [Antones] had been a very activeunion supporter. We felt that the Union,which was a big organization, would be ableto get us deported .......No one from the Union has ever told usnot to worry, or that immigration would notbe a problem for us.By letter from the Board's Executive Secretarydated February 26, 1982, these motions were re-jected on the basis of Section 102.64(e) of theBoard's Rules and Regulations, Series 8, as amend-ed. On March 3, 1982, Respondent requested themotions be submitted to the Board for a ruling, andon March 15, 1982, the Board issued a ruling deny-ing the motions. On April 27, 1982, the Boarddenied Respondent's further request for reconsider-ation.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist herein3 Not reported in volumes of Board Decisions.4 Respondent stated it had been unable to obtain interviews with theseindividuals during the investigation of objections because of their fears,and though they had subsequently agreed to talk they were afraid to ex-ecute statements. In its addendum to the motion to amend the response tothe Board's Notice To Show Cause, Respondent submitted copies of thestatements that had been signed by Mascoso and Campoverde on June15, 1982.s See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).which would require the Board to reexamine thedecision made in the representation proceeding.Noting that the statements by Mascoso and Cam-poverde do not provide new evidence regardingAntones' agency status, we therefore find that Re-spondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.6Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, with aplace of business located in Tarrytown, New York,is engaged in food service. During the calendaryear 1981 Respondent derived gross revenues inexcess of $500,000. During the same period Re-spondent purchased goods or services in excess of$50,000 directly from outside the State of NewYork.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 259, United Automobile Workers, Interna-tional Union, United Automobile, Aerospace andAgricultural Implement Workers of America,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time kitchen andcafeteria employees employed by ARA Serv-ices, Inc. located in the Union Carbide Build-ing, Old Sawmill River Road, Tarrytown,New York; and excluding all office clericalConsequently, we deny Respondent's request for a hearing and itsmotion requesting the Board to intervene with the United States Immi-gration and Naturalization Service in order to preserve testimony from S.Mascoao, who, according to the Respondent, is scheduled for deportationon August 5, 1982.89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, guards and supervisors as definedin the Act.2. The certificationOn March 13, 1981, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 2, designated the Unionas their representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton September 16, 1981, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 13, 1981, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-decribed unit. Com-mencing on or about October 15, 1981, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceOctober 15, 1981, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. ARA Services, Inc., is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.2. Local 259, United Automobile Workers, Inter-national Union, United Automobile, Aerospace,and Agricultural Implement Workers of America,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and regular part-time kitchen andcafeteria employees employed by ARA Services,Inc. located in the Union Carbide Building, OldSawmill River Road, Tarrytown, New York; andexcluding all office clerical employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4. Since September 16, 1981, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about October 15, 1981, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-90 ARA SERVICES, INC.gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,ARA Services, Inc., Tarrytown, New York, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 259, UnitedAutomobile Workers, International Union, UnitedAutomobile, Aerospace, and Agricultural Imple-ment Workers of America, AFL-CIO, as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All full-time and regular part-time kitchen andcafeteria employees employed by ARA Serv-ices, Inc. located in the Union Carbide Build-ing, Old Sawmill River Road, Tarrytown,New York; and excluding all office clericalemployees, guards and supervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its plant located at Tarrytown, NewYork, copies of the attached notice marked "Ap-pendix."7Copies of said notice, on forms providedI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."by the Regional Director for Region 2, after beingduly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Local 259, United Automobile Workers,International Union, United Automobile,Aerospace. and Agricultural Implement Work-ers of America, AFL-CIO, as the exclusiverepresentative of the employees in the bargain-ing unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time kitchenand cafeteria employees employed by ARAServices, Inc. located in the Union CarbideBuilding, Old Sawmill River Road, Tarry-town, New York; and excluding all officeclerical employees, guards and supervisorsas defined in the Act.ARA SERVICES, INC.91